Determination of respondent State Commissioners Brian Wing and James McGowan, dated September 10, 1999, which, after a hearing, affirmed a determination by respondent City Commissioner Jason Turner to discontinue petitioner’s grant of public assistance benefits, unanimously confirmed, the petition to annul said determination denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Ronald Zweibel, J.], entered on or about March 12, 2000), dismissed, without costs.
The State respondents’ determination affirming the City respondents’ decision to discontinue petitioner’s public assistance benefits for petitioner’s noncompliance with WEP requirements was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-180). The evidence adduced at the fair hearing and credited by the Administrative Law Judge support the challenged finding that petitioner willfully and without good cause refused to accept supervision at his assigned worksite. We have reviewed petitioner’s related claims and find them unavailing. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.